DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objection to the specification is withdrawn following the applicant’s amendments to the specification.
The objection to claims 1-20 is withdrawn following the applicant’s amendments to claims 1, 2, 12, 17, and 19.
The rejection of claims 2-5 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendments to claims 2 and 12.
The rejection of claims 1, 6, 7, 9, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Inda (US 2007/0048617) is withdrawn following the applicant’s amendments to claim 1.
The rejection of claims 1-3, 6-9, 11, 19, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (US 2011/0076557) is withdrawn following the applicant’s amendments to claims 1 and 19.
The rejection of claims 12-18 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0038059) is withdrawn following the applicant’s amendments to claim 12.
Huang et al. (US 2012/0028113) teach lithium titanate particles having an aluminum phosphate layer (claim 11).
Hunag et al. (US 2012/0164535) teach lithium titanate particles having an AlPO4/C composite layer on their surface (abstract).

Takami et al. (US 2017/0222272) teach lithium titanate whose surface is covered with zinc oxide (par.0166).
Zhang et al. (US 2018/0269528) teach lithium titanate (LTO) comprising a surface coating comprising carbon, AlF3, or Al2O3 (par.0137).
However, the prior art does not teach the methods in claims 1 and 12, and the electroactive material in claim 19 of the instant application.
Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANCA EOFF/Primary Examiner, Art Unit 1722